Citation Nr: 0215812	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956, and again from January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefits sought on 
appeal.  Additional development was undertaken at the Board 
pursuant to the recent development authority granted in 67 
Fed. Reg. 3099 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9) and the issue on appeal is now appropriately before 
the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has post-traumatic stress disorder, which is 
a service-connected impairment rated as 70 percent disabling.

3.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of mental limitations caused 
by his service-connected post-traumatic stress disorder.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in a statement of the case dated in November 2000 
and at a travel board hearing held in November 2001.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim and the 
responsibilities of the parties in obtaining the needed 
evidence.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him 
psychiatric examinations.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran and his wife testified before the Board 
in November 2001, and have actively participated in the 
development of the veteran's claim on appeal.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The evidence of record reveals that the veteran is treated on 
a regular basis for post-traumatic stress disorder, which is 
service-connected and rated at 70 percent disabling under the 
criteria of 38 C.F.R. Section 4.130, Diagnostic Code 9411.  
In treatment notes dated in October 2000, the veteran's 
treating VA psychiatrist noted that while the veteran was 
employed on a part-time basis as a grocery bagger, he had 
significant difficulty performing his duties as a result of 
memory problems and anxiety when even having a conversation 
with a customer.  The psychiatrist opined that although the 
structure and support of a job was good therapy for the 
veteran, his employment was not considered, "gainful 
employment," in comparison to the veteran's previous 
potential and level of functioning.

The veteran and his wife credibly testified in November 2001, 
that the veteran worked as a letter carrier for the United 
States Postal Service from 1954 until he took an early 
retirement at age fifty-five in 1989.  In that position, the 
veteran also worked as the president of his employee union.  
Since the veteran's retirement from the Postal Service, he 
has worked on a part-time basis as a grocery bagger at 
various markets.  His duties are limited to bagging groceries 
as he is limited in mental function as a result of his post-
traumatic stress disorder.  Specifically, the veteran has 
memory problems and must write things down if he is to 
perform any duty outside of his routine such as making change 
for a customer.  The veteran also has panic attacks and is 
very anxious when his routine is varied.

The veteran and his wife additionally testified that the 
veteran was unable to perform an occupation which required 
more concentration than the job of a bagger.  They stated 
that he had tried to perform the duties of a stock-person at 
the market, but there were too many changes to be made on a 
regular basis and the veteran could not remember the changes.  
The veteran stated that he worked twenty to twenty-five hours 
per week at a rate of $8.70 per hour.  Both the veteran and 
his wife testified that the veteran required a routine and 
was very anxious and depressed when he did not have a routine 
to follow, such as on days when he did not work.  It was 
pointed out that the veteran's interaction with people in the 
market was part of his therapy as it occupied his time and 
kept him from thinking about his combat experiences.

The veteran underwent VA examination in October 2002, to 
determine if his memory deficit was a result of his post-
traumatic stress disorder and/or an organic brain disorder 
such as Alzheimer's disease.  The examiner found the 
veteran's memory and concentration to be significantly 
impaired on the basis of his post-traumatic stress disorder 
and opined that it was the veteran's service-connected post-
traumatic stress disorder that was the dominant illness 
causing the veteran to experience anxiety, depression and 
memory loss.

Given the evidence as outlined above, the Board finds that 
the veteran meets the schedular threshold of having a single 
service-connected impairment rated at 60 percent or more 
because his post-traumatic stress disorder is rated at 70 
percent.  Because the evidence clearly shows that the veteran 
works on a part-time basis, this claim turns on the question 
of whether or not the veteran's part-time work is deemed to 
be, "a substantially gainful occupation."  

The Board notes at this juncture that the term, 
"substantially gainful occupation," is not defined by VA 
regulations, but the United States Court of Appeals for 
Veterans  Claims (formerly the United States Court of 
Veterans Appeals) (Court) has held that the term refers to, 
at a minimum, the ability to earn a, "living wage."  
Bowling v. Principi, 15 Vet. App. 1, 7 (2001); also see Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
Additionally, the Court has held that a person is engaged in 
a "substantially gainful occupation," when he earns more 
than the poverty threshold for one person.  Faust v. West, 13 
Vet. App. 342, 355-56 (2000).

As outlined above, the veteran had a thirty year career at 
the United States Postal Service that included duties as the 
president of the employees' union.  He has reported being 
very articulate and energetic about his job.  Upon 
retirement, however, the veteran has only been able to secure 
and maintain a job as a grocery bagger due to his limited 
mental capabilities, including the inability to remember 
things and locations.  The limitations that affect the 
veteran's ability to work have been medically attributed to 
his service-connected post-traumatic stress disorder and the 
work that he performs is on a part-time basis for a 
significantly lower wage that his salary with the Postal 
Service.  Considering the veteran's past work and his current 
level of work and earnings, the Board finds that the 
veteran's part-time work as a bagger is not a, 
"substantially gainful occupation" as he is not earning a, 
"living wage."  Additionally, because he cannot perform the 
duties of any higher functioning job, the Board finds that 
the veteran is unable to secure or follow a substantially 
gainful occupation as a result of the mental limitations 
caused by his service-connected post-traumatic stress 
disorder.  Consequently, a total disability rating based on 
individual unemployability is granted.


ORDER

A total disability rating based on individual unemployability 
is granted.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

